LLYOD, J.
MUNICIPAL CORPORATIONS.
(360 P4i) Municipality must maintain its streets in a reasonably safe condition for travel by those entitled to use them.
*628(360 G)- Municipalities are not liable for injuries caused by the performance of, or failure to perform, purely governmental functions, and the character of the use.of municipal property determines whether municipality acts in a governmental or in a ministerial capacity.
AUTOMOBILES.
(50 Rf) In action for damages to his automobile when plaintiff collided with hydrant when he left stoned portion of street, and drove on grassy portion to pass an approaching automobile, brought on theory of city’s negligence in permitting grass to grow on street so as to conceal the hydrant, and in so placing it in street without something to indicate its presence to those using highway, evidence held sufficient to require submission to jury of issues of city’s alleged contributory negligence.
(Richards and Williams, JJ., concur.)
For reference to full opinion, see Omnibus Index, last page, this issue.